Opinion by
Judge Pryor:
This court has no jurisdiction of the subject-matter in controversy. The claim asserted is for only fifty-two dollars. The set- . off or counterclaim' is for a similar amount, or nearly so. The issue is whether or not the appellee is indebted to the appellant in the sum claimed hy him'. If the appellee has a set-off or counterclaim equal in amount, then that indebtedness does not exist. You can not, by adding the amount claimed by the appellant and the set-off *388claimed by the appellee, give to this court jurisdiction. If this can be done, then the magistrate had no jurisdiction when the original case was heard. Tire amount claimed in the petition or warrant, unless a judgment should be rendered against the plaintiff on a set-off or counterclaim, is for a sum exceeding fifty dollars, that is, if the warrant should be for fifty dollars, and upon an appeal to ■the circuit court, a set-off or counterclaim should be pleaded in which a judgment is rendered for a sum exceeding fifty dollars against the plaintiff, such a judgment would give this court jurisdiction. In. this case the judgment is for $15.00 only. Appeal dismissed for want of jurisdiction.

Morrow, for appellant.


Denton, Curd, Fox, for appellee.